Name: Commission Regulation (EC) No 629/97 of 10 April 1997 amending for the third time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  agricultural policy;  information and information processing;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31997R0629Commission Regulation (EC) No 629/97 of 10 April 1997 amending for the third time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodder Official Journal L 096 , 11/04/1997 P. 0004 - 0004COMMISSION REGULATION (EC) No 629/97 of 10 April 1997 amending for the third time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organization of the market in dried fodder (1), as last amended by Regulation (EC) No 1347/95 (2), and in particular Article 18 thereof,Whereas experience has shown that when Member States communicate to the Commission the definitive data on the quantity of dried fodder qualifying for aid, one or more Member States may communicate erroneous figures and wish to correct them subsequently; whereas this may have an impact on the level of aid calculated by Commission staff; whereas, therefore, a procedure applicable in this case should be established in order to avoid the problem referred to;Whereas certain Member States are able to use a computerized system of administration for certain operations, which has the advantage of economizing on time and money; whereas the use of this procedure should therefore be allowed under certain conditions;Whereas, therefore, Commission Regulation (EC) No 785/95 (3), as last amended by Regulation (EC) No 620/96 (4), should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 785/95 is hereby amended as follows:1. the following paragraph is added to Article 6:'4. The balance referred to in paragraph 3 above shall be calculated on the basis of the notifications from the Member States, in accordance with the second indent of Article 15 (a). Where, as a result of subsequent checks, one or more Member States submits a second, duly substantiated, notification correcting the first upward, the second notification will be taken into consideration only if the balance, calculated on the basis of the first notification, is not affected. The quantities of dried fodder which cannot be taken into consideration in application of the above will, in that case, be allocated to the following marketing year.`;2. the following is added to the first subparagraph of Article 8 (5):'The documents in question may, where necessary, be submitted in electronic form if the parties in question mutually agree to accept that form of communication. In that case, the processing undertaking shall keep the documents in traditional form and make them available for any checks requested by the competent authority.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 63, 21. 3. 1995, p. 1.(2) OJ No L 131, 15. 6. 1995, p. 1.(3) OJ No L 79, 7. 4. 1995, p. 5.(4) OJ No L 89, 10. 4. 1996, p. 3.